Matter of Segal v Spatz (2019 NY Slip Op 02048)





Matter of Segal v Spatz


2019 NY Slip Op 02048


Decided on March 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2019

Sweeny, J.P., Webber, Gesmer, Singh, JJ.


8752 171/19 -419

[*1]In re David Segal,	 Petitioner,
vSherrill Spatz, etc., et al., Respondents.


David Segal, petitioner pro se.
John W. McConnell, New York State Office of Court Administration, New York (Lee Alan Adlerstein of counsel), for respondents.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 19, 2019
CLERK